Citation Nr: 1021439	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1942 to November 
1945.  The Veteran died on September [redacted], 2004.  The appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this matter 
for additional development in April 2008 and July 2009.  


FINDINGS OF FACT

1.	The Veteran died on September [redacted], 2004.  

2.	The immediate cause of the Veteran's death was cardio-
pulmonary arrest.     

3.	The contributing causes of death noted on the Veteran's 
death certificate were hypotension, Q wave myocardial 
infarction, and renal failure.  

4.	At the time of his death, the Veteran was service 
connected for post-traumatic stress disorder (PTSD) at 70 
percent disabling from November 23, 1998, and was service 
connected noncompensably for malaria, and shell fragment 
wound scars to the left shoulder and left thumb.  

5.	Effective November 23, 1998, the Veteran was in receipt of 
a total disability rating based on individual unemployability 
(TDIU).  

6.	The evidence indicates that the Veteran's cause of death 
is not related to his service.  





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 1318 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the appellant with VCAA notification letters in 
March 2005, May 2008, and August 2008.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In these letters, VA informed the 
appellant of the elements of her claim, and of the evidence 
necessary to substantiate the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA advised the appellant 
of the respective duties of the VA and of the appellant in 
obtaining evidence needed to substantiate her claim.  VA 
requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a VCAA 
notification letter to the appellant prior to the June 2005 
rating decision that initially denied her claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
in general, or of effective dates for the award of VA 
benefits, prior to the rating decision on appeal.  See 
Mayfield and Dingess/Hartman, both supra.  Nevertheless, the 
Board finds that proceeding with a final decision is 
appropriate here.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The 
claim on appeal will be denied so no rating or effective date 
will be assigned here.  No prejudice is incurred therefore 
from late notice on these matters.  Moreover, the appellant 
was eventually notified of these elements in the May and 
August 2008 letters.  And, following full notification, VA 
readjudicated the appellant's claim in April 2009 and 
November 2009 Supplemental Statements of the Case (SOC).  
These readjudications comply with the remedial actions 
outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the appellant the 
opportunity to appear before one or more hearings to voice 
her contentions.  VA obtained medical records relevant to 
this appeal.  And VA requested and received a medical opinion 
addressing the appellant's theory of entitlement here.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Appellant's Claim

The Veteran died on September [redacted], 2004.  The death 
certificate lists cardio-pulmonary arrest as the immediate 
cause of death, and lists hypotension, Q wave myocardial 
infarction, and renal failure as contributing causes of 
death.  

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC).  She asserts that the Veteran's death was 
caused by his service-connected PTSD, which had been rated as 
70 percent disabling from November 23, 1998.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In various statements of record, 
the appellant contends that adverse symptoms associated with 
PTSD led the Veteran to actively resist hospital treatment 
just prior to his death, and that this active resistance 
related to the heart disorder that directly resulted in 
death.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

To establish service connection for the cause of the 
Veteran's death, and thereby received DIC, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a)(2009).  
For a service-connected disability to constitute the 
principal (primary) cause of death, it must singly or jointly 
with some other condition be the immediate or underlying 
cause of death or be etiologically related thereto.  38 
C.F.R. § 3.312 (b)(2009).  For a service-connected disability 
to constitute a contributory cause of death, it must 
contribute substantially or materially to death, combine to 
cause death, and aid or lend assistance to the production of 
death.  38 C.F.R. § 3.312 (c)(2009).  

The evidence of record in this matter consists of VA 
treatment records and reports, private treatment records 
reflecting medical care just prior to the Veteran's death in 
September 2004, an October 2009 VA medical report addressing 
the Veteran's death, and the appellant's statements.  After a 
review of this evidence, the Board finds that the evidence of 
record preponderates against the appellant's theory of 
entitlement here.  38 U.S.C.A. § 1310.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).  

VA treatment records and reports dated between April 1993 and 
February 1999 detail treatment for various disorders to 
include tobacco abuse and PTSD, and shoulder, renal, anemia, 
and prostate disorders.  VA treatment records dated between 
October 2003 and August 2004 note treatment for weight loss, 
glaucoma, and dementia.  The VA treatment records do not 
directly address the cause of the Veteran's death.  

By contrast, the private treatment records, dated September 
[redacted] to September [redacted], 2004, directly address the Veteran's 
death.  These records note that the Veteran was admitted to a 
private hospital on September [redacted], 2004, complaining of 
stomach and back pain.  These records show a diagnosis of 
hypotension on September [redacted], 2004.  Treatment notes dated 
September [redacted], 2004 note the Veteran's dementia, and describe 
the Veteran as "arousable" during treatment.  Another 
record dated on September [redacted], 2004 notes the Veteran's death.  
This record lists under "cause of death" the following 
disorders:  end-stage dementia with cardiopulmonary arrest, 
lower quadrant pain, hypertension, increased troponins 
indicating an ischemic episode, hypovolemia, hypothyroidism, 
prostate cancer, atrial fibrillation with rapid ventricular 
rate, and renal failure.  

In its July 2009 remand, the Board requested that a VA 
medical review be conducted into the issue of whether the 
Veteran's PTSD related to his death.  A VA medical review 
into this issue was conducted in October 2009.  In the report 
of record, it is indicated that the claims file was reviewed.  
And, after noting the Veteran's causes of death, and his 
PTSD, the reviewer found the Veteran's death unrelated to his 
PTSD.  Rather, the examiner found that interaction between 
heart and renal disorders caused death, irrespective of PTSD.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  And the examiner stated that the Veteran's heart 
and renal disorders were likely related not to PTSD but to 
his history of tobacco smoking, and his old age.  

The Board has also reviewed the appellant's contentions here.  
Her statements are surely relevant with regard to whether the 
Veteran manifested symptoms of his PTSD prior to his death.  
Indeed, her assertion that the Veteran's mental state was 
poor during treatment prior to his death is supported by the 
September [redacted], 2004 private record noting the Veteran as 
"arousable" and in end-stage dementia.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  But the Board also 
notes that the appellant, as a layperson, is not competent to 
testify on matters regarding diagnosis and etiology.  
Espiritu v. Lewinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Her 
statements that the Veteran's PTSD related to his death are 
of limited probative value therefore.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  Simply put, the VA examiner's findings preponderate 
against her statements.  See Alemany, supra.    

Hence, the record is clear that the Veteran died from a non-
service-connected heart disorder that related to a non-
service-connected renal disorder, and that he may have 
experienced behavioral symptoms indicative of his non-
service-connected dementia just prior to his death.  And the 
Board notes again that the only medical professional to 
address the appellant's contentions contested her theory of 
causation regarding the Veteran's death.  As such, service 
connection for cause of the Veteran's death is denied.  
38 U.S.C.A. § 1310.  

Finally, the Board notes the appellant's assertions that the 
Veteran's receipt of a TDIU supports her claim to DIC here.  

Benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service-
connected.  38 U.S.C.A. § 1318.  A "deceased Veteran" for 
purposes of this provision is a Veteran who dies not as the 
result of the Veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disability must have 
been either continuously rated totally disabling for 10 or 
more years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
Veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

In this matter, the record shows that the Veteran was 
discharged from service over 60 years prior to his death.  
And the record shows that, at the time of his death, he was 
not in receipt of his TDIU for a period of 10 or more years.  
As such, the criteria necessary for a DIC grant under 38 
U.S.C.A. § 1318 are not present here.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


